DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Patent Application No. 16/749,784, filed 01/22/2020.

Preliminary Amendment
The preliminary amendment submitted on 06/29/2022 has been acknowledged. Claims 1-20 are cancelled. Claims 21-40 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 21, 32 and 40 recite “creating a third two-dimensional normal map of the second resolution for the three-dimensional shape of the moving object based on the normal data and the surface normals corresponding to pixel elements in the maintained second two-dimensional normal map; updating the first two-dimensional normal map by projecting content of the third two- dimensional normal map to the first two-dimensional normal map”. Applicant’s specification disclosed in para. [0027] In particular embodiments, for each frame of the image data stream, the computing device 101 may generate a second normal data associated with the target object 115 using the image data and the depth data. The computing device 101 may update the first resolution normal map using the generated second normal data. The computing device 101 may project the update on the first level normal map to other normal maps among the plurality of normal maps. In particular embodiments, the other normal maps may be normal maps of finer resolutions than the first level normal map. As an example and not by way of limitation, continuing with a prior example, the computing device may generate a normal data associated with the target object 115 for each frame of the image data stream based on the image data and the depth data. The computing device 101 may update the normal map 501C for each frame of the image data stream based on the generated normal data. The computing device 101 may project the update on the normal map 501C to the other normal maps 501A, 501B and 501D. In particular embodiments, the computing device 101 may project the update on the normal map 501C to only normal maps of finer resolutions 501A and 501B than the normal map 501C. Although this disclosure describes projecting update of a first resolution normal map to other normal maps that the computing device maintains in a particular manner, this disclosure contemplates projecting update of a first resolution normal map to other normal maps that the computing device maintains in any suitable manner”. It is not clear in the claims how the first two-dimensional normal map is updated by projecting content of the third two-dimensional normal map? The specification as shown above explains that “The computing device 101 may project the update on the normal map 501C to the other normal maps 501A, 501B and 501D. In particular embodiments, the computing device 101 may project the update on the normal map 501C to only normal maps of finer resolutions 501A and 501B than the normal map 501C.” Note that the third two-dimensional normal map is created from the second resolution for the three-dimensional shape of the moving object based on the normal data on the surface normal corresponding to the pixel elements in the second two-dimensional normal map i.e. the resolution is lower. Clarification is respectfully requested.
Dependent claims 22-31, 33-39 are rejected as they depend on rejected claims 21 and 32, respectively.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record, namely, Ye et al. (WO 2018/005359 A1) disclosed the processing system is configured to receive a color image that corresponds to the depth map. The color image includes a second boundary of the object. The processing system is configured to extract depth edge points of the first boundary from the depth map. The processing system is configured to identify target depth edge points on the depth map. The target depth edge points correspond to color edge points of the second boundary of the object in the color image. In addition, the processing system is configured to snap the depth edge points to the target depth edge points such that the depth map is enhanced with an object boundary for the object.
Also, Imber et al. (US Publication Number 2015/0356769 A1) disclosed ightable free-viewpoint rendering allows a novel view of a scene to be rendered and relit based on multiple views of the scene from multiple camera viewpoints. An initial texture can be segmented into materials and an initial coarse colour estimate is determined for each material. Scene geometry is estimated from the captured views of the scene and is used to scale the initial coarse colour estimates relative to each other such that the different materials appear to be lit with a similar irradiance. In this way, a global irradiance function is estimated describing the scene illumination. This provides a starting point for a colour estimate and shading estimate extraction.
However, the prior arts made of record do not specifically teach “creating a first two-dimensional normal map for the three-dimensional shape of the moving object based on first image and depth data captured by the camera, wherein the first two- dimensional normal map comprises pixel elements that correspond to surface locations on the moving object, and each of the pixel elements specifying a surface normal at the corresponding surface location, and wherein the first two-dimensional normal map has a first resolution corresponding to the first distance; maintaining a second two-dimensional normal map of a second resolution corresponding to a second distance from the camera, wherein the second resolution is lower than the first resolution; capturing one or more frames of second image and depth data of the moving object that has moved from the first distance to the second distance from the camera; generating a normal data associated with the moving object using the second image and depth data; creating a third two-dimensional normal map of the second resolution for the three- dimensional shape of the moving object based on the normal data and the surface normals corresponding to pixel elements in the maintained second two-dimensional normal map; updating the first two-dimensional normal map by projecting content of the third two- dimensional normal map to the first two-dimensional normal map; and rendering an output image based on the three-dimensional shape of the moving object and the first two-dimensional normal map” (in combination of other features and/or claimed limitations) as claimed in claims 21, 32 and 40.
Dependent claims 22-31, 33-39 would be allowable as they depend on allowable base independent claims 21 and 32, respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674